854 F.2d 1317Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Daniel D. STANGLE, as Administrator of the Estate of RandallAllen Stangle, Plaintiff-Appellee,v.Thomas Rick SOUTHERS, Defendant-AppellantandPizza Hut of America, Inc., Defendant.
No. 88-1515.
United States Court of Appeals, Fourth Circuit.
Argued June 22, 1988.Decided Aug. 2, 1988.

Bradford Neal Martin (Nancy Hyder Robinson, Leatherwood, Walker, Todd & Mann on brief) for appellant.
Douglas Franklin Patrick, Sr.  (Foster, Covington and Patrick on brief) for appellee.
Before JAMES DICKSON PHILLIPS and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
This is an appeal from a district court order granting the plaintiff's motion to enforce an alleged settlement agreement in a diversity personal injury case.  It is undisputed that the defendant made a settlement offer to the plaintiff and that the defendant had not expressly revoked that offer by the time the plaintiff tried to accept it four and one-half months later.  The sole issue on appeal is whether the plaintiff's power of acceptance was terminated prior to that time by lapse of time, communication of a counter-offer, or filing of suit.


2
The case turns on disputed issues of fact regarding what was said by the various parties in the course of the settlement negotiations.  The district court conducted a full evidentiary hearing and made explicit findings of fact, based on its assessment of the credibility of the various witnesses, that compelled the conclusion that the offer was still open at the time the plaintiff communicated his acceptance.  Because we have not been shown that these findings of fact are clearly erroneous, and they fully support the legal conclusion that an enforceable settlement contract was formed, we affirm.


3
AFFIRMED.